Title: From George Washington to Benjamin Harrison, Sr., 5 May 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                        

                            
                                Dear Sir
                            
                             5 May 1782
                        
                        The subject of your Excellency’s favor of the 23d of March was immediately referred to Major General Knox, who
                            has direction to negociate that business, so as to obtain the Brass Artillery, belonging to the State of Virginia, as
                            soon as possible.
                        (It is probable His Excellency the Count de Rochambeau will soon put the french Troops in motion; ‘tho as yet,
                            the Objects of the Campaign are not so decided, as to enable me, to inform you for what quarter)—Whenever this movement
                            shall take place, considerable quantities of the Equipage, Stores, & Artillery of that Army will be left behind;
                            for the protection of which, the Count solicits a Body of Militia may be stationed at the Posts of York &
                            Glocester. I have the honor to inform your Excellency also, that we were obliged at the close of last Campaign to leave
                            some of our Artillery of Seige & Stores in that part of the Country, for the want of the means of conveyance—these
                            will now be totally exposed to loss, or destruction, unless steps are taken to prevent it.
                        Notwithstanding, I am fully sensible of the Expences and Difficulties of calling Militia into service,
                            & wish it may be avoided whenever it is not essential; I think in the present case some measure of this kind will
                            be extreamly necessary, and have therefore to request Your Excellency’s attention to, & compliance with the
                            Requisition of the Count de Rochambeau—I have written to the Count stating the embarrassments, & praying that his
                            Estimate of the Numbers wanted may be as moderate as possible; and have the fullest confidence that his application will
                            be calculated accordingly. I have the honor to be Your Excellencys Most Obedt Humble Servant
                        
                            Go: Washington
                        
                    